      Case 4:19-cr-00005-SMR-HCA Document 32 Filed 08/08/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA
                                   CENTRAL DIVISION

 UNITED STATES OF AMERICA,
                 Plaintiff,                        Criminal No. 4:19-cr-005


 v.
                                                   DEFENDANT’S UNRESISTED MOTION
 MARTIN JAMES TIRRELL,                             TO CONTINUE TRIAL AND TO EXTEND
                 Defendant.                        PRETRIAL DEADLINES

       COMES NOW, the defendant, Martin James Tirrell, through counsel, and moves for a

continuance of the trial currently scheduled for September 9, 2019, and an extension of the

pretrial deadlines. In support of this motion, counsel states as follows:

       1.      The defendant is charged in a ten-count superseding indictment alleging

violations of: 18 U.S.C. § 1341, mail fraud (counts 1 and 2); 18 U.S.C. § 1343, wire fraud

(counts 3 through 7); 18 U.S.C. §§ 1029(a)(5) and 1029(c)(1)(A)(ii), access device fraud (count

8); and 18 U.S.C. § 1344(1), bank fraud. (counts 9 and 10).

       2.      More time is needed to investigate this case. Another attorney was originally

assigned to this case. The undersigned entered her Appearance on July 18, 2019, and is still

getting up to speed in this case. Additionally, this case involves in excess of 10,000 pages of

discovery materials, many of them being financial records.

       3.      Counsel for the government has indicated that the government does not resist this

motion.

       4.      Because the ends of justice served by granting this continuance outweigh the best

interest of the public and the defendant in a speedy trial, the period would be excludable time for

speedy trial purposes.
       Case 4:19-cr-00005-SMR-HCA Document 32 Filed 08/08/19 Page 2 of 2



        5.      The defendant is not in custody.

        6.      Trial in this matter has previously been continued. This is the second motion to

continue trial filed in this case.

        WHEREFORE, defendant Martin James Tirrell requests that the Court grant this motion

and continue the current trial date to the January 2020, trial setting date along with a

corresponding extension of the pretrial deadlines.

                                              Respectfully submitted,

                                                 /s/ Melanie S. Keiper
                                                MELANIE S. KEIPER
                                                Assistant Federal Public Defender
                                                FEDERAL DEFENDER’S OFFICE
                                                400 Locust Street, Suite 340
                                                Des Moines, Iowa 50309-2353
                                                Phone: (515) 309-9610 Fax: (515) 309-9625
                                                Email: melanie_keiper@fd.org
                                                ATTORNEY FOR DEFENDANT


                                     CERTIFICATE OF SERVICE

       I hereby certify that on August 8, 2019, I electronically filed this document with the
Clerk of Court using the ECF system which will serve it on the appropriate parties.

                                                /s/ Morgan Conn, Paralegal




                                                   2
